PER CURIAM.
In each of these eases the appeal is based on assignments of error which complain of rulings on the evidence. No error is assigned on the record proper. Appellee has filed a motion to strike the bill of exceptions in each case on the grounds that it was not presented during the term at which judgment was entered, and that no order was entered during that term extending the time for presentation and settlement-of a bill of exceptions. The grounds of appellee’s motion are supported by the record; but after the expiration of the term at which the judgments were entered, the district judge signed orders purporting to settle the bills of exceptions, and such bills are the ones we are asked to consider.
The motions will have to be granted. United States v. Seale (C. C. A.) 45 F.(2d) 394. As there is no question presented for review by the record proper in either ease, the judgments are, and each of them is, affirmed.